PRATT, J.
Whatever may have been the status of the relator prior to January 10,1893, it appears in the record of the fire department that upon that day he resigned, and that upon the next day he was appointed as a coal passer. This is a position as laborer, and is not within the class of persons under the statute entitled to trial before they can be discharged. It also appears upon the minutes of the fire department that his original appointment was “temporarily as a laborer” in the department. I therefore find he was not at any time a member of the force for extinguishing fires.
Writ quashed, without costs. All concur.